Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. Claims 1-6 and 8 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 [hereinafter “JP ‘368”] in view of Duan et al. (US 2013/0020328), Terumo Corp (JP H05-064653), Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167).
Regarding claim 1, JP ‘368 discloses a packaged medical device (See Figs. 1-3) comprising: a container (1) having an opening portion (top opening at 2) and a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion: a medical device (4) housed inside the container; and a lid member (3) having a gas impermeable film heat-sealed to the flange portion, wherein an inside of the container is set to a negative pressure relative to an atmospheric pressure so that the medical device is pressed by the lid member (as shown in Fig. 3). JP 01-164368 discloses the claimed invention except for the express disclosure of the specific peel strength to the flange portion of the lid member, the specific oxygen permeability difference between the lid member and the container, the holding portion and the gap. 
Regarding the peel strength, Duan teaches a package assembly (See Fig. 4) comprising a container (at 100) having a top opening portion and a flange portion (at 122) extending outwardly in a peripheral portion of the opening portion, and a lid member (20) being peelably heat-sealed to the flange portion, having a peel strength to the flange portion of the lid member of 2 to 50 N/in (See [0073]) for the purpose of providing easy opening by the user and prevent unintended openings of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement between the lid member and the flange portion of JP ‘368 with a peelable seal strength of 2 to 50 N/in as taught by Duan in order to allow for the container to be easily opened by the user and also prevent unintended openings of the container.
Regarding the oxygen permeability, JP ‘368 discloses there is a negative pressure held within the container, therefore it is clear that the oxygen permeability of the container and lid is low, but does not disclose the specific oxygen permeability values. However, Terumo Corp teaches a medical container having an oxygen permeability below 10 mL(cm3)/m2 per day atm for the purpose of preventing deterioration of the contents thereby preserving it stably for a long time (See [Overview]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of JP ‘368-Duan to have oxygen permeability below 10 mL(cm3)/m2 per day atm as taught by Terumo Corp in order to better preserve the contents. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the holding portion, Isbey teaches a container (14) having an opening portion (top opening) for holding medical devices, wherein the container comprises a holding portion (12) for the purpose of holding medical devices in addition to medical devices contained on the bottom surface of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP ‘368-Duan-Terumo Corp with a holding portion as taught by Isbey in order to hold additional medical devices therein. The medical devices and holding portion of JP ‘368-Duan-Terumo Corp-Isbey are pressed by the gas impermeable film when the package is closed.
Furthermore, Togashi teaches a packaged medical device comprising a container (10) and a holding portion (30), wherein the container comprises a bottom surface portion (bottom wall), a side peripheral portion (wall portion to the right of 2 in Fig. 4b) extending upward from the periphery of the bottom surface portion, and a projection portion (at 1 in Figs. 1, 4a and 4b) projecting inward on the side peripheral portion, a gap is formed between the side peripheral portion and the holding portion (as shown in Fig. 4b), and a part of the gap is filled with the projection portion, for the purpose of allowing gas to flow between the areas below and above the holding portion (column 4, line 58 – column 5, line 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of JP ‘368-Duan-Terumo Corp-Isbey with a projection portion as taught by Togashi in order to allow for air flow throughout the container when the holding portion is disposed therein. 
Further regarding the height of the projection portion, Togashi teaches the height of the projection portion (vertical height of 1 in Fig. 4a) is generally equal to the size of the flange portion (width dimension of 4 in Fig. 4a measured from the side wall to the free end of flange portion 4) of the container. However, to modify the height of the projection portion to be equal to the size of the flange portion, in order to allow for more air flow between the holding portion and the container inner wall,  would entail a mere change in size of the components and yield only predictable results. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Togashi teaches a packaged medical device comprising a container having the inside set to a negative pressure relative to an atmospheric pressure, wherein the pressure inside the container is between 400 and 1013 hPa (See [0018] which describes the pressure within the container as being 400 or 500 Torr, which is 533 or 666 hPa), for the purpose of preventing the medical devices from rattling in the container during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure within the container of JP ‘368-Duan-Terumo Corp-Isbey-Togashi to be between 400 and 1013 hPa as taught by Togashi ‘546 in order to securely hold the medical devices in place to prevent rattling in the container during transportation.
Regarding claim 3, JP ‘368-Duan-Terumo Corp-Isbey-Togashi discloses the lid member is peelably heat-sealed to the flange portion through an adhesive layer configuring the lid member.
Regarding claim 8, Togashi teaches the container comprises a level difference portion (at 3 in Fig. 4b) which are provided to horizontally project inward at positions apart by a predetermined length from the flange portion toward the bottom surface portion, and the projection portion (1) is provided on the side peripheral portion between the flange portion and the level difference portion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 [hereinafter “JP ‘368”] in view of Duan et al. (US 2013/0020328), Terumo Corp (JP H05-064653), Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167) as applied to claim 3 above, and further in view of Matsumoto (US 2014/0087182). As described above, JP ‘368-Duan-Terumo Corp-Isbey-Togashi discloses the claimed invention except for the adhesive layer comprising an olefin-based resin. However, Matsumoto teaches it is well known in the art for an adhesive to be provided with an olefin resin separation layer for the purpose of improving separability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of JP ‘368-Duan-Terumo Corp-Isbey-Togashi with an olefin-based resin as taught by Matsumoto in order to improving separability.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 [hereinafter “JP ‘368”] in view of Duan et al. (US 2013/0020328), Terumo Corp (JP H05-064653), Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167) as applied to claim 1 above, and further in view of Nagata et al. (US 2009/0071960). As described above, JP ‘368-Duan-Terumo Corp-Isbey-Togashi discloses the claimed invention except for the express disclosure of the specific type of peeling between the lid member and the flange portion. However, Nagata teaches it is well known in the art for a lid member (10) to be peelably secured to a flange portion (at 5) of a container (2) by cohesive peeling or interfacial peeling for the purpose of allowing for easy peeling of the lid member from the flange portion of the container ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peelable securement between the lid member and the flange member of the container of JP ‘368-Duan-Terumo Corp-Isbey-Togashi to be peelable by cohesive peeling or interfacial peeling as taught by Nagata in order to allow for easy peeling of the lid member from the flange portion of the container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 [hereinafter “JP ‘368”] in view of Duan et al. (US 2013/0020328), Terumo Corp (JP H05-064653), Isbey, Jr. (US 4,501,363) and Togashi et al. (US 8,118,167) as applied to claim 1 above, and further in view of Okihara et al. (US 9,925,327). As described above, JP ‘368-Duan-Terumo Corp-Isbey-Togashi discloses the claimed invention except for the gas permeable film. However, Okihara teaches a medical device package (See Fig. 2) comprising a container (at 40) and a lid member (50), wherein the container has a gas permeable film (60) positioned on the container side of the lid member for the purpose of being permeable by a gas for sterilization and is not permeable by minute particles such as bacteria or viruses ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of JP ‘368-Duan-Terumo Corp-Isbey-Togashi with a gas permeable film as taught by Okihara in order to between protect the contents from particles such as bacteria or viruses.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735